Citation Nr: 0921839	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  09-13 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a claimed sleep 
disorder.

3.  Entitlement to an effective date prior to May 17, 1991 
for service connection for bilateral hearing loss. 

4.  Entitlement to special monthly compensation based on a 
need for aid and attendance or being housebound.

5.  Entitlement to specially adapted housing.

6.  Entitlement to a special housing grant. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1944 to July 
1946.  He participated in combat in the European Theater, 
where he earned a Bronze Star. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Hartford, 
Connecticut, regional office (RO) of the Department of 
Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to special monthly compensation 
based on a need for aid and attendance or being housebound 
and entitlement to specially adapted housing are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  The Veteran's PTSD is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to symptoms such as anxiety, irritability, and 
chronic sleep impairment.  

2.  The Veteran does not have a current diagnosis of a sleep 
disorder that is separate and distinct from the sleep 
impairment that results from his service connected PTSD.  

3.  The September 2005 rating decision that established an 
effective date of May 17, 1991 for service connection for 
bilateral hearing loss is final and the Veteran has not 
alleged that this or any other relevant VA decision contains 
clear and unmistakable error in regards to the assignment of 
the effective date. 

4.  The veteran is not service connected for a disability 
that is productive of blindness in both eyes with 5/200 
visual acuity or less or includes the anatomical loss or loss 
of use of both hands, nor does the medical evidence show the 
existence of such disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, Code 9411 (2008). 

2.  The Veteran does not have a chronic sleep disability due 
to active service or separate from a service connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310, 4.14 (2008).  

3.  The Veteran's claim for an effective date prior to May 
17, 1991 for service connection for bilateral hearing loss 
has no legal merit.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.105(a), 3.400 (2008).  

4.  The criteria for special home adaptation grant have not 
been met.  38 C.F.R. § 3.809(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with preadjudication 
VCAA notification in October 2007 and November 2007 letters.  
The October 2007 letter notified the Veteran of the evidence 
needed to establish his housing claims.  The November 2007 
letter notified the Veteran of the evidence required to 
establish his other claims.  Both letters informed the 
Veteran that VA would obtain service records, VA records, and 
records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  These letters met the 
requirements outlined in Pelegrini.  

As for the notification required by Dingess, Veteran status 
has been established and it not at issue.  The November 2007 
letter contained the rest of the required notification.  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The Veteran was provided with the notice required by Vazquez 
in a March 2009 letter.  This notice was received after the 
initial adjudication of the Veteran's claims.  The timing 
deficiency was remedied by the fact that the Veteran's claim 
was readjudicated by the RO in April 2009, after proper VCAA 
notice was provided, and after the Veteran submitted a 
response to this notice, also in March 2009.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The Board concludes that 
the duty to notify the Veteran has been met.  

The Board further concludes that the duty to assist the 
Veteran has been met.  The Veteran has been afforded a recent 
VA examination of his service connected PTSD, and all 
relevant VA treatment records have been obtained.  The 
Veteran has not identified any relevant private medical 
records to be acquired.  He has offered testimony at a 
hearing before a hearing officer at the RO.  

The Veteran has not been provided with a separate VA 
examination of his claimed sleep disability, but the Board 
finds that this is not necessary.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, there is no competent medical evidence of a 
relationship between the Veteran's sleep problems and active 
service.  In fact, the VA doctor who conducted the December 
2007 VA examination opined that the Veteran's sleep 
disturbance was part of his service connected PTSD, 
compounded in part by sleep apnea.  There is no other 
diagnosis of a sleep disability other than that due to PTSD, 
no other diagnosis of sleep apnea, and no competent medical 
evidence that relates any possible sleep apnea to active 
service or a service connected disability.  Therefore, VA was 
not obligated to provide the Veteran with an examination of 
his claimed sleep disability.  VA has complied with its VCAA 
duties to assist the veteran with the development of his 
claims, and he was afforded necessary examinations with 
regard to all claims on appeal, and all pertinent evidence 
has been obtained.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(b) (2008). 

Increased Evaluation

The Veteran contends that the 30 percent evaluation currently 
assigned to his service connected PTSD is inadequate to 
reflect the level of impairment that results from this 
disability.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges that a claimant may experience multiple 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

The record shows that entitlement to service connection for 
PTSD was established in an August 2007 rating decision.  A 30 
percent evaluation was assigned, which currently remains in 
effect.  A September 2007 statement from the Veteran said 
that this decision satisfied his appeal.  However, he 
submitted a new claim for an increased evaluation in November 
2007.  

The veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004)  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Code 9411.  

A duplicate copy of a March 2007 letter from the Veteran's VA 
health care provider states that the Veteran continues to 
receive care at a VA outpatient clinic for cluster symptoms 
of PTSD.  The symptoms include sleep disturbance, depressed 
mood, revisiting memories especially with the recent coverage 
of the Iraq war, and increased vigilance.  

The Veteran was provided with a VA examination of his PTSD in 
December 2007.  The claims folder was reviewed by the 
examiner.  The only anxiety and stress related problems noted 
on examination were a history of sleep disturbance, including 
nightmares.  He stated that he had experienced two in the 
past week.  However, the Veteran stated that his sleep 
problems were much improved in the past year due to the use 
of trazodone.  His other reported symptoms were increased 
irritability and emotionality, and mild avoidance symptoms.  
His mental status was described as being exactly the same as 
the previous examination six months earlier.  The impressions 
included PTSD.  The score on the Global Assessment of 
Functioning (GAF) scale was 65, with a 65 also representing 
his highest level of functioning in the past year.  

Social work notes dated January 2009 state that the Veteran 
was doing okay at home.  He was adjusting to the death of his 
wife approximately one year ago.  The Veteran stated that his 
medication helped him with sleeping well at night.  The GAF 
was estimated to be 75.  

The Board finds that entitlement to an evaluation in excess 
of 30 percent is not warranted for the Veteran's PTSD.  There 
is no evidence that the Veteran's symptoms include any of the 
criteria required for a 50 percent evaluation, including 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  His primary symptom has been sleep 
problems, which is specifically listed under the criteria for 
a 30 percent evaluation.  The Veteran has repeatedly said 
that this symptom is much improved by his medication.  Other 
symptoms have included some increased irritability and a 
depressed mood.  However, the December 2007 examiner stated 
that the Veteran was exactly the same as when previously 
examined.  A review of that June 2007 examination report 
notes that the Veteran had PTSD that the examiner said was in 
the very mild range.  

The Veteran's GAF scores have been estimated to be from 65 to 
75.  GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  A GAF score of 61 to 70 reflects 
some mild symptoms, or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A score of 71 to 80 represents no more than 
slight impairment in social, occupational, or school 
functioning.  American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorder (DSM), 32 (4th ed.) 
(1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2005).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Board 
finds that these scores do not represent the criteria 
required for a 50 percent or higher evaluation for PTSD.  
Therefore, entitlement to an evaluation of greater than 30 
percent for PTSD is not demonstrated. 

In reaching this decision, the Board has considered the 
testimony and many statements of the Veteran.  This includes 
the copy of the March 2009 Vazquez letter that was returned 
to the Board by the Veteran with many of the criteria for a 
50 percent, 70 percent, and 100 percent evaluation having 
been checked.  However, the Board notes that none of these 
symptoms have been described or found on examination.  
Furthermore, the Veteran also checked that he was 
experiencing the criteria for a zero percent evaluation, 
representing an inactive or near inactive disability.  

The Board has also considered whether or not a staged rating 
is appropriate for the period on appeal.  Such a rating is 
not appropriate in this case.  There is only a single VA 
examination for consideration, and no other medical evidence 
that would demonstrate a period of symptomatology that would 
merit an evaluation in excess of the 30 percent evaluation 
currently in effect.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that 
the veteran's service connected PTSD presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Service Connection

The Veteran contends that he has developed a sleep disability 
as a result of active service.  He further argues that this 
disability may be the result of his service connected PTSD.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); see 
also 38 C.F.R. § 3.310(b).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

In this case, the service treatment records are completely 
negative for any findings of treatment or complaints of a 
sleep disorder. 

The post service medical records are also completely negative 
for a diagnosis of a chronic sleep disorder.  The Veteran has 
been treated for sleep complaints, but there is no record of 
any treatment of sleep symptoms as separate from his PTSD 
symptoms.  The VA treatment records include a November 2008 
problem list.  This list includes 14 different disabilities 
and disorders, including service connected and nonservice 
connected problems, but does not include a sleep disorder.  

At the December 2007 VA PTSD examination, the examiner stated 
that he was perplexed as to the purpose of the current 
evaluation, as he had just evaluated the Veteran six months 
ago.  The claim for service connection for a sleep disorder 
was noted, but the examiner stated that "The claimed sleep 
disorder is certainly part and parcel of his already service-
connected anxiety and Posttraumatic Stress condition.".  The 
Axis I impression was PTSD.  The Axis III impression noted 
several physical disabilities, but did not include a 
diagnosis of a sleep disorder.  However, the examiner then 
expressed an opinion that is less than clear.  He stated that 
"His sleep disturbance is part and parcel of his already 
service-connected mental health condition, compounded in part 
by sleep apnea."  

The Board finds that entitlement to service connection for a 
sleep disorder as separate from PTSD is not warranted.  

Regulations state that the evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  
As noted above, chronic sleep impairment is specifically 
listed among the symptoms required for a 30 percent 
evaluation for PTSD.  38 C.F.R. § 4.130, Code 9411.  This 
does not preclude entitlement to service connection for sleep 
impairment that is the result of a disability other than 
PTSD.  However, the Veteran may not be evaluated separately 
for both PTSD and sleep impairment, if the sleep impairment 
is the result of anxiety, nightmares, or other symptoms of 
his PTSD.  

In this case, there is no diagnosis of a sleep disorder other 
than that which is attributed to the PTSD.  The March 2007 
letter from the VA health care provider attributes the sleep 
impairment to PTSD.  At this juncture, the Board notes the 
December 2007 opinion that states the Veteran's sleep 
disorder is part and parcel of the already service connected 
PTSD, and concedes that the examiner's reference to sleep 
apnea the second time he expressed the opinion is less than 
clear.  However, the Board notes that this examiner did not 
include sleep apnea among his diagnoses.  He also failed to 
mention any previous findings or diagnoses of sleep apnea 
when discussing the Veteran's medical history.  Rather, the 
examiner on two occasions in the report strongly emphasized 
that the Veteran's symptoms were due to his PTSD.  There is 
no other indication of complaints or findings of sleep apnea 
in the record, nor is there any testing confirming its 
presence.  Moreover, nothing in the service treatment records 
suggests that there was sleep apnea in service.

The Board further notes that there is no diagnosis or other 
reference to possible sleep apnea in the Veteran's other 
medical records.  The Board finds that there is no confirmed 
diagnosis of sleep apnea or other sleep disorder.  Therefore, 
entitlement to service connection is not warranted.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992). 

Earlier Effective Date

The Veteran argues that he is entitled to an effective date 
prior to May 17, 1991 for his service connected bilateral 
hearing loss.  He has not offered any specific contentions 
other than to argue that he has had hearing loss since 
discharge from service and believes service connection should 
be effective from that time. 

The record shows that entitlement to service connection for 
bilateral hearing loss was denied by the Board in an April 
1991 decision.  

Subsequently, an October 2001 rating decision reopened the 
Veteran's claim and established service connection for 
bilateral hearing loss, effective from March 19, 1997.  The 
Veteran submitted a notice of disagreement with this 
effective date.  

In conjunction with a previous claim for an earlier effective 
date, the Board, in September 2004, denied the Veteran's 
motion to reverse the April 1991 Board decision on the 
grounds of clear and unmistakable error.  Consequently, there 
was no basis for an effective date prior to April 1991.  

However, a September 2005 rating decision determined that the 
Veteran was entitled to an effective date of May 17, 1991 for 
the grant of service connection for bilateral hearing loss.  
This was based on a May 17, 1991 request to reopen his claim.  

In a September 2005 statement, the Veteran said that he was 
satisfied with the May 17, 1991 effective date for service 
connection for bilateral hearing loss.  

The Veteran's current claim for an earlier effective date for 
service connection for bilateral hearing loss was received in 
November 2007.  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  The effective 
date of a claim received after a final disallowance is the 
date of receipt of the new claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400(q)(1)(ii).

However, the Court has held that once a rating decision which 
establishes an effective date becomes final, the only way 
that such a decision can be revised is if it contains clear 
and unmistakable error.  The Court notes that any other 
result would vitiate the rule of finality.  In other words, 
the Court has found that there are no freestanding claims for 
an earlier effective date.  When such a freestanding claim is 
raised, the Court has held that such an appeal should be 
dismissed.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 
(2006).  

The Board finds that the current request for an earlier 
effective date is the type of free standing claim prohibited 
by Rudd.  The Veteran expressed agreement with the September 
2005 rating decision that determined he was entitled to an 
effective date of May 17, 1991 for the grant of service 
connection for bilateral hearing loss.  He did not initiate 
an appeal of this decision by submitting a notice of 
disagreement, and it is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2008).  The Veteran has not 
alleged clear and unmistakable error in this rating decision.  
Therefore, this aspect of the veteran's appeal does not 
present a basis for which relief may be granted, and has no 
legal merit.  As the disposition of this claim is based on 
law and not the facts of this case, the claims must be 
dismissed based on lack of entitlement under the law.  

Special Home Adaptation Grant

The Veteran states that he wishes to have his home adapted in 
order to allow him to go to his downstairs basement.  

A Veteran can qualify for a grant for necessary special home 
adaptations if he has compensation based on permanent and 
total service-connected disability which is due to one of the 
following: (1) blindness in both eyes with 5/200 visual 
acuity or less; or (2) includes the anatomical loss or loss 
of use of both hands.  The assistance referred to in this 
section will not be available to any veteran more than once.  
38 C.F.R. § 3.809(a).

The record shows that entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities was established in a January 1998 rating 
decision, effective from March 29, 1996.  

The August 2008 rating decision shows that the Veteran's 
service connected disabilities include lumbosacral strain 
with degenerative changes and sciatic neuropathy; 
degenerative arthritis of the left knee; PTSD; bilateral 
sensorineural hearing loss; left leg varicose veins; 
tinnitus; and degenerative arthritis of the right knee.  

The Board finds that the veteran is not entitled to a special 
home adaptation.  He is not service connected for visual 
impairment.  Similarly, the veteran is not service connected 
for any disability of the hands, which precludes entitlement 
to special home adaptations.  As the Veteran is not service 
connected for either of the disabilities required to make him 
eligible, entitlement to special home adaptations is not 
warranted. 


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.  

Entitlement to service connection for a claimed sleep 
disorder is denied. 

Entitlement to an effective date prior to May 17, 1991 for 
service connection for bilateral hearing loss is dismissed. 

Entitlement to a special housing grant is denied. 


REMAND

The Veteran contends that his service connected disabilities 
leave him in need of regular aid and attendance, or 
housebound.  Furthermore, he argues that he is entitled to 
specially adapted housing so that he can go to his basement 
and attend to his home. 

The record shows that the Veteran was scheduled for a VA 
physical examination of his disabilities on December 14, 2007 
but failed to report.  He has not provided an explanation of 
his failure to report.  

However, the Board notes that the Veteran reported to a VA 
psychiatric examination one day earlier on December 13, 2007.  
Moreover, he has continued to utilize the VA outpatient 
clinic on a regular basis, and he appeared at a hearing at 
the RO in February 2009.  He has not indicated that he 
understood he was scheduled for a December 14, 2007 
examination or acknowledged that he failed to report to this 
examination.  

Given the Veteran's age, his psychiatric disability, and his 
continued demonstrations of a willingness to cooperate, the 
Board believes that it is possible the Veteran simply 
confused the December 13, 2007 VA examination he attended and 
the December 14, 2007 examination for which he failed to 
report.  In other words, the Board finds that the Veteran 
likely believed that he did report to the scheduled VA 
examination without realizing that there was a second 
examination scheduled for the following day.  

Moreover, the available treatment records include notations 
that show that the Veteran had difficulty getting on and off 
the examination table, that he wears knee braces, that he 
sometimes uses a wheelchair, and that on other occasions he 
uses a walker or cane.  Although these records do not meet 
the criteria for aid and attendance, housebound or specially 
adapted housing, they do show a possibility that the Veteran 
will meet the criteria.  The information that would have been 
expected to be within the December 14, 2007 VA examination is 
important to an understanding of this case.  Therefore, the 
Board finds that the Veteran should once again be scheduled 
for examinations of his service connected disabilities in 
order to determine the need for regular aid and attendance, 
housebound status, and the need for specially adapted 
housing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran should be afforded a VA 
examination of all service connected 
disabilities other than his PTSD in order 
to determine the need for regular aid and 
attendance, housebound status, and the 
need for specially adapted housing.  All 
indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination, which should 
include a review of the Veteran's PTSD 
symptoms.  It is requested that the 
guides for conducting aid and attendance 
or housebound exams be used, and that all 
clinical findings as to the service 
connected disorders be set forth in 
detail.

2.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


